       Case 3:19-cr-00079-JAM Document 74 Filed 03/19/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                                 :
                vs.                                     :
                                                   NOS. 3:19CR79 (JAM), 3:19CR158 (JAM)
                                                   MARCH
                                                       : 19, 2020
 HENRY FELLELA

        EMERGENCY MOTION FOR TEMPORARY RELEASE FROM CUSTODY

       The defendant, Henry Fellela, moves pursuant to 18 U.S.C. §§ 3141, 3142, and 3143, and

Fed.R.Crim.P. 32.1, for emergency release from custody pending sentencing in the above-referenced

matters. Mr. Fellela is over 60 years old and he suffers from diabetes. As such, he is at a higher risk

of serious illness or death if he contracts COVID-19. As a detainee, he has little ability to avoid

contracting the virus if he is exposed to it in a custodial setting. While the current bond package is

essentially the same as that offered with his last motion for release (denied on Jan. 29), it is more

efficacious for ensuring that he will not be a danger to the community or a flight risk, given the

pandemic’s impact on virtually every aspect of life in the community.

       Wherefore, based on this motion together with arguments presented in the supporting

memorandum of law, Mr. Fellela asks the Court to release him from custody without a hearing and

on a temporary basis.

                                              Respectfully Submitted,
                                              THE DEFENDANT,
                                              Henry Fellela

                                              FEDERAL DEFENDER OFFICE

                                              /s/ Moira L. Buckley
                                              Assistant Federal Defender
                                              10 Columbus Blvd, Floor 6
                                              Hartford, CT 06106
                                              Phone: (860) 493-6260
                                              Bar No.: ct18803
                                              Email: moira_buckley@fd.org
       Case 3:19-cr-00079-JAM Document 74 Filed 03/19/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 19, 2020, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

                                      /s/ Moira L. Buckley
                                      Moira L. Buckley




                                                  2
